In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00178-CV

ENERQUEST OIL & GAS, L.L.C.,               §   On Appeal from the 141st District
Appellant                                      Court
                                           §
                                               of Tarrant County (141-290089-17)
V.                                         §
                                               April 11, 2019
                                           §
ANTERO RESOURCES CORPORATION,                  Opinion by Chief Justice Sudderth
Appellee


                            JUDGMENT ON REHEARING

      After reviewing appellee Antero Resources Corporation’s motion for rehearing,

we deny the motion. We withdraw our January 31, 2019 opinion and judgment and

substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We reverse the trial court’s order

overruling EnerQuest’s special appearance and render judgment dismissing

EnerQuest for lack of personal jurisdiction.
      It is further ordered that appellee Antero Resources Corporation shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth